TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00335-CR


Everett Smith, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 3020816, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due September 15, 2003.  On counsel's
motion, the time for filing was twice extended, the second extension being to November 14, 2003. 
No brief has been filed on appellant's behalf and no further extension of time for filing has been
sought.
Appellant's counsel, Mr. Terrence W. Kirk, is ordered to file a brief in appellant's
behalf no later than December 29, 2003.  No further extension of time for filing this brief will be
granted.
It is ordered December 1, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish